Citation Nr: 1741557	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-33 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to herbicide exposure.

2.  Entitlement to service connection for chronic lymphocytic leukemia, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he was exposed to herbicides while serving at a base in Thailand.

First, while the Veteran received notification as required under the Veterans Claims Assistance Act of 2000 (VCAA notice) for his claim for CAD, he was mistakenly sent VCAA notice for Parkinson's disease, and not for his claimed leukemia.  Therefore upon remand, he should be sent VCCA notice with regard to his claim for leukemia.  

Next, while some personnel records were associated with the electronic claims file, a request for all personnel records was not made to the National Personnel Records Center (or other appropriate repository).  Therefore, upon remand, a request should be made for any other outstanding personnel records, including performance evaluation reports.

Finally, the Veteran and his representative submitted an affidavit, dated August 2015, detailing his work as a fuel handler on Ubon Thai Royal Air Force Base, as well as a claimed map of the base.  He stated that he was there from April 1966 to April 1967, and that he would work the flight line parallel to the perimeter and drive refueling trucks all over including next to the perimeter.  He reported that he visited a secondary flight line next the perimeter.  He also stated that the station for refueling trucks was right along the perimeter, and he would have to stop close to the perimeter several times a day.  He also stated that he would take sample fuel from various aircrafts to the fuel lab, which was located along the perimeter, for testing.  He reported that the mess hall was close to the perimeter, and that when it rained contaminants would wash inwards toward the base.  This information should be sent to the Joint Services Records Research Center (JSRRC) for verification of whether the Veteran had exposure to herbicides.  See M2-1, Part IV.ii.1.H.5.b.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice for his claim for service connection for leukemia.

2.  Obtain any outstanding personnel records from the appropriate repository, including any outstanding performance evaluation reports from the Veteran's service at Ubon Royal Thai Air Force Base.  All records/responses received must be associated with the electronic claims file.  

3.  Submit a request to the JSRRC for verification of whether the Veteran had exposure to herbicides, and then issue a formal finding of the results.

The Veteran contends that while serving as fuel handler at Ubon Royal Thai Air Force Base from April 1966 to April 1967 that he would work the flight line parallel to the perimeter and drive refueling trucks all over including next to the perimeter.  He reported that he visited a secondary flight line next the perimeter.  He also stated that the station for refueling trucks was right along the perimeter, and he would have to stop close to the perimeter several times a day.  He also stated that he would take sample fuel from various aircrafts to the fuel lab, which was located along the perimeter, for testing.  He reported that the mess hall was close to the perimeter, and that when it rained contaminants would wash inwards toward the base.  See August 2015 affadavit.

These lay statements should be considered by the JSRRC in determining whether the Veteran had exposure to herbicides.

4.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If any benefit sought on appeal is not granted, the AOJ should furnish the Veteran and his attorney with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.  Then if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

